Citation Nr: 0835917	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-11 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1973 to June 1976.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  


FINDING OF FACT

Degenerative disc disease and degenerative joint disease of 
the lumbar spine were not affirmatively shown to have been 
present in service; degenerative joint disease was not 
manifest to a compensable degree within one year of 
separation from service; and the current degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
first documented after service beyond the one-year 
presumptive period for degenerative joint disease as a 
chronic disease, are unrelated to an injury or disease or 
event of service origin. 


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of 
the lumbar spine were not incurred in or aggravated by 
service, and service connection for degenerative joint 
disease may not be presumed based on the one-year presumption 
for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
and 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in January 2006 and in March 2006.  The notice included 
the type of evidence needed to substantiate the claim of 
service connection, that is: evidence of current disability; 
evidence of an injury or disease or event, causing an injury 
or disease, during service; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  



The veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The 
veteran was afforded a VA examination in April 2006.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.  On separation examination, the veteran complained 
that his back hurt.  The pertinent finding was muscular ache 
with no defect or localized pain, and muscular strain of the 
back was listed in the summary of defects and diagnoses. 

After service, VA records disclose that in April 1999 X-rays 
of the lumbar spine revealed disc disease and degenerative 
joint disease of the lumbar spine.  

In May 2003, the veteran was seen by private chiropractor for 
low back pain, radiating into the lower extremities. 

On VA examination in July 2003, the veteran complained of 
chronic back pain. 

On VA examination in April 2006, the veteran stated during 
service he recovered vehicles, which involved heavy lifting.  
He stated that on one occasion he noticed some back pain 
after attaching a chain to pull a tank out of a pond and that 
he has continued to have low back pain.  After a review of X-
rays, the diagnoses were degenerative disc disease and 
degenerative joint disease of the lumbar spine.  The examiner 
stated that he could not link the current low back condition 
to the muscle strain on separation examination because there 
was only a single reference to the low back during service 
and no medical records through the years relating to low back 
after service. 

In June 2008, the veteran testified that that he was involved 
in automobile accidents in service, including an episode in 
which he collided with a bus in Seoul, Korea.  He stated that 
he hurt his back on that occasion although he was not aware 
of it at the time.  He also stated that he had not sought 
treatment for his back while in the service, but he did get 
treatment after service from a doctor at the plant where he 
worked and from a civilian chiropractor. 

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Where a veteran served continuously for ninety (90) days or 
more and arthritis, including degenerative joint disease, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, degenerative joint 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

  
Analysis

On the basis of the service treatment  records, degenerative 
disc disease and degenerative joint disease of the lumbar 
spine were not affirmatively shown to have been present 
during service, and service connection under 38 C.F.R. 
§ 3.303(a) is not established. 



The service treatment records do show that on separation 
examination the veteran complained that his back hurt.  The 
pertinent finding was muscular ache with no defect or 
localized pain, and muscular strain of the back was listed in 
the summary of defects and diagnoses.  As the service 
treatment records lack the documentation of the combination 
of manifestations sufficient to identify a back disability 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim under 38 C.F.R. § 3.303(b). 

After service, disc disease and degenerative joint disease by 
X-ray was first documented in 1999, more than 22 years after 
service.  The documentation of degenerative joint disease by 
X-ray in 1999 is well beyond the one-year presumptive period 
following separation from service in 1976 for degenerative 
joint disease as a chronic disease under 38 U.S.C.A. §§ 1112 
and 1137 and 38 C.F.R. §§ 3.307 and 3.309.  

Also the absence of medical evidence of continuity of 
symptoms from 1976 to 1999 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  And although the veteran has stated that he 
has continued back pain since service, because it does not 
necessarily follow that there is a relationship between the 
present degenerative disc disease and degenerative joint 
disease of the lumbar spine and back pain described by the 
veteran, medical evidence is required to demonstrate such a 
relationship unless such a relationship is one as to which a 
lay observation is competent.  And degenerative disc disease 
and degenerative joint disease of the lumbar spine are not 
conditions under case law that have been found to be capable 
of lay observation, and the determination as to the presence 
of such a disability therefore is medical in nature, that is, 
not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

The absence of medical evidence of continuity of 
symptomatology combined with the absence of competent medical 
evidence that relates the degenerative disc disease and 
degenerative joint disease of the lumbar spine to the 
veteran's continued back pain since service outweighs the 
veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For these 
reasons, service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  

On whether service connection may be granted on the basis on 
the initial diagnosis after service, considering all the 
evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d), competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  As a lay person, the veteran is 
not qualified through education, training, and expertise to 
offer an opinion on a medical diagnosis, not capable of lay 
observation, and on medical causation.  For this reason, the 
Board rejects the veteran's statements and testimony that the 
current degenerative disc disease and degenerative joint 
disease of the lumbar spine had onset during service or is 
related to any injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, there is no competent 
medical evidence in favor of the claim.  Rather the evidence 
of record opposes the claim as the VA examiner expressed the 
opinion that he could not link the current low back condition 
to the muscle strain on separation examination because there 
was only a single reference to the low back during service 
and no medical records through the years relating to the low 
back after service.

As the Board may consider only independent medical evidence 
to support its finding on the question of medical causation, 
and as there no such evidence favorable to the claim, the 
Board finds that service connection under 38 C.F.R. 
§ 3.303(d) is not established. 

As the preponderance of the evidence is against the claim of 
service connection for the current degenerative disc disease 
and degenerative joint disease of the lumbar spine under the 
applicable theories of entitlement to service connection, 
namely, by affirmatively showing onset during service, by 
presumptive service connection for a chronic disease, by 
continuity of symptomatology, or by post-service initial 
diagnosis, the benefit-of-the-doubt standard of proof does 
not apply. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is denied



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


